Citation Nr: 1613584	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for fibromyalgia prior to June 16, 2015, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  

3.  Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia, status post arthroscopy.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) from March 2013 and August 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A September 2014 Board decision which granted an increased 70 percent disability rating for posttraumatic stress disorder (PTSD) effective June 19, 2012 also found that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by a July 2013 private examination within the record; therefore, it was remanded for further development.  An October 2014 RO decision implemented the Board's grant of an increased 70 percent disability rating for PTSD and a January 2015 RO decision denied the Veteran's TDIU claim.  In March 2015, the Board again remanded the Veteran's TDIU claim for additional development; therein, the Board noted that opinions were needed to assess the functional impact upon the Veteran's ability to work due to service-connected PTSD, fibromyalgia, and right knee chondromalacia.  Thereafter, an August 2015 RO decision granted an increased disability rating of 40 percent for fibromyalgia, effective June 16, 2015, and continued the assigned 70 percent disability rating for PTSD and 10 percent disability rating for right knee chondromalacia.  That same month, the Veteran submitted his notice of disagreement (NOD) with the October 2014, January 2015, and August 2015 RO decisions, noting his disagreement regarding the disability ratings and effective dates assigned for her service-connected PTSD, fibromyalgia, and right knee chondromalacia, as well as the denial of her TDIU claim.  

Although the October 2014 and August 2015 RO decisions granted increased disability ratings for the Veteran's PTSD and fibromyalgia, the claims for increased disability ratings remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

To the extent the Veteran's August 2015 NOD has expressed disagreement with the effective dates assigned for the initial disability ratings regarding his service-connected fibromyalgia and right knee chondromalacia, the Board finds that these constitute freestanding earlier effective date claims which seek to disturb the finality of prior RO decisions; therefore they are dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, the Board has considered the Veteran's increased rating claims for fibromyalgia and right knee chondromalacia from July 2013, the date of a private examination previously relied on by the Board to infer the Veteran's intertwined TDIU claim.  Additionally, to the extent the Veteran seeks an earlier effective date for the assignment of a 40 percent disability rating for fibromyalgia prior to June 6, 2015, the issue has been adequately considered herein as a claim of entitlement to an increased disability rating in excess of 20 percent for fibromyalgia prior to June 6, 2015.  As such, in order to avoid additional confusion, the Board has maintained its characterization of the issues on appeal as listed on the title page.  


FINDINGS OF FACT

1.  Prior to June 16, 2015, the Veteran's fibromyalgia was largely stable and there is no evidence that her fibromyalgia resulted in symptomatology that was constant, or nearly so, and refractory to therapy.  

2.  From June 16, 2015, the Veteran is in receipt of the maximum 40 percent schedular disability rating for her service-connected fibromyalgia, and extraschedular consideration is not warranted.  

3.  For the entire period on appeal, the Veteran's PTSD with MDD has not been manifested by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

4.  For the entire period on appeal, the Veteran's right knee chondromalacia, status post arthroscopy, was manifested by subjective intermittent pain, without limitation of motion, objective evidence of pain, or recurrent subluxation or lateral instability.  

5.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for fibromyalgia prior to June 16, 2015, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code (DC) 5025 (2015).  

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD with MDD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9411 (2015).  

3.  The criteria for an increased disability rating in excess of 10 percent for right knee chondromalacia, status post arthroscopy, have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260 (2015).  

4.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding her claim of entitlement to a TDIU rating in November 2014; this notification also provided proper notice of how to substantiate a claim of entitlement to an increased disability rating as well as information about how VA assigned effective dates.  As such, the Board finds that VA's duty to notify has been met regarding the claims on appeal; moreover, the Veteran has not alleged any prejudicial harm with respect to notice.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, and the Veteran's lay statements.  

The RO also requested Social Security Administration (SSA) disability records regarding the Veteran; however, a November 2014 SSA response documents that there are no SSA disability records regarding the Veteran and that further efforts to obtain them would be futile.  As such, a remand is not required to obtain SSA records, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was afforded relevant VA examinations in February 2013, December 2014, January 2015, and June 2015.  The examinations are adequate to adjudicate the Veteran's claims on appeal because they were based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given the development following the Board's September 2014 and March 2015 remands, there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims; therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Regarding the Veteran's claim of entitlement to an initial rating in excess of 70 percent for PTSD, the Board has considered the appeal period from the assigned effective date of June 19, 2012.  Regarding the Veteran's additional increased rating and TDIU claims, as discussed above, the Board has considered the appeal period from July 2013, the date of a private examination previously relied on by the Board to infer the Veteran's TDIU claim, and thus, his intertwined increased rating claims.  


II.A.  Increased Rating - Fibromyalgia  

The Veteran seeks an increased disability rating in excess of 20 percent for fibromyalgia prior to June 16, 2015, and in excess of 40 percent thereafter, pursuant to Diagnostic Code (DC) 5025.  See 38 C.F.R. § 4.71a, DC 5025 (2015).  Thereunder, a 20 percent disability rating is warranted for fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Id.  A maximum schedular 40 percent disability rating is warranted for such symptoms that are constant, or nearly so, and refractory to therapy.  Id.  

Turning to the evidence of record, VA treatment records from July 2013 document that the Veteran's diagnosed fibromyalgia was "holding."  She presented with classic tender points on her anterior chest wall, shoulder girdle, neck, and scapular borders.  In August 2013, her fibromyalgia was documented as stable.  In September 2013, the Veteran reported she was feeling much better, but she also requested a cortisone injection for joint pain.  In June, August, October, and December 2014, the Veteran's fibromyalgia was again documented to be stable.  

The Veteran was afforded a VA fibromyalgia examination in June 2015.  The VA examiner noted her symptoms of increased daily pain in her anterior chest, posterior neck, lower back, hips, and feet, in addition to generalized fatigue.  The examiner noted that continuous medication was required for control of the Veteran's constant or nearly constant fibromyalgia symptoms, which included widespread musculoskeletal pain with trigger points, stiffness, and fatigue.  The examiner noted that her fibromyalgia symptoms were often precipitated by environmental or emotional stress, and exacerbated by exertion and stress.  The examiner also found that the Veteran was not currently undergoing treatment for the condition and that her fibromyalgia symptoms were not refractory to therapy.  Finally, the VA examiner concluded that the Veteran's fibromyalgia impacted her ability to work in that moderate or heavy physical activity may be limiting in terms of pain or fatigue exacerbation; however, there was no significant functional limitation in terms of more sedentary types of activity.  

Following a review of the evidence of record, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for fibromyalgia prior to June 16, 2015, and in excess of 40 percent thereafter.  

Prior to June 16, 2015, the evidence of record shows that the Veteran's fibromyalgia was largely stable.  Moreover, there is no evidence that prior to June 16, 2015, there is no evidence that her fibromyalgia resulted in symptomatology that was constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.  As such, an increased disability rating in excess of 20 percent is not warranted prior to June 16, 2015.  

From June 16, 2015, the Veteran is in receipt of a maximum 40 percent disability rating from June 16, 2015.  See id.  As discussed below, there is no probative evidence that the Veteran's fibromyalgia has resulted in such an exceptional disability picture that the available schedular criteria for fibromyalgia are inadequate.  Indeed, the rating criteria within DC 5025 reasonably describe the claimant's fibromyalgia symptomatology, therefore, an extraschedular disability rating is not warranted from June 16, 2015.  

As the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for fibromyalgia prior to June 16, 2015, and in excess of 40 percent thereafter, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Initial Rating - PTSD  

The Veteran also seeks entitlement to an initial disability rating in excess of 70 percent for her service-connected PTSD with MDD pursuant to DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record from June 19, 2012 to the present, the Veteran was afforded a VA mental disorders examination in February 2013.  Upon mental status examination, the Veteran appeared alert and oriented, casually dressed, and well-groomed, with a full range of affect and a pleasant mood.  Her thought process was logical and goal-directed, with normal speech, and no evidence of a thought disorder.  She denied suicidal or homicidal ideation, and there was no evidence of hallucinations or delusions.  The VA examiner documented PTSD symptoms including:  depressed mood; anxiety; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; suicidal ideation; anxiety; and anger outbursts.  The examiner ultimately diagnosed PTSD and MDD which were both caused by the Veteran's traumatic experiences in the military and which resulted in significant symptom overlap such that it was not possible separate the different effects of each upon the Veteran's overall functional impairment, which the examiner identified as occupational and social impairment with reduced reliability and productivity.  

Private treatment records from July 2013 document the Veteran's report of ongoing PTSD symptomatology, including trust issues which impacted her relationship with her husband of twenty years and which prohibited her socializing outside of the home.  She also reported recollection of traumatic events, increased arousal, and hypervigilance.  She noted that she struggled with maintaining personal hygiene due to her physical and emotional issues.  Upon mental status examination, the Veteran's mood was anxious and nervous, with a restricted affect.  She displayed normal attention, variable concentration, normal speech, appropriate thought content, and average judgment, with impaired short-term memory and reported overt hallucinations.  Her PTSD symptoms were documented as follows: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and persistent delusions or hallucinations.  The private physician assigned a current GAF score of 50 based on the Veteran's severe PTSD symptoms and noted that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, which warranted a 70 percent disability rating based upon her near-continuous anxiety, suspiciousness of others, interpersonal struggles, difficulty in adapting to stressful circumstances, and inability to form and maintain social relationships.  

VA treatment records from July 2013 document an initial psychiatric evaluation note at the start of the Veteran's VA psychiatric therapy, which continued thereafter until May 2014, when VA treatment records document that she had made good progress toward treatment goals which made termination of her psychiatric therapy appropriate.  

The Veteran was afforded an additional VA PTSD examination in December 2014.  Upon mental status examination, the Veteran appeared alert, oriented, well-dressed, and groomed, with a narrow affect and depressed mood.  She displayed a logical thought process and normal speech, fair judgment, with no evidence of a thought disorder.  She denied suicidal or homicidal ideation, and there was no evidence of hallucinations or delusions.  The examiner identified the following psychiatric symptoms resulting from PTSD and MDD:  depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; and difficulty in establishing and maintaining effective work and social relationships, which resulted in an overall level of impairment of occupational and social impairment with reduced reliability and productivity; moreover, it was impossible to differentiate the social and occupational impairment attributable to each separate psychiatric diagnosis.  

The Veteran also reported that her PTSD made her unemployable; however, she reported that she had worked in various jobs since school and maintained consistent employment, including current part-time technical support work as part of her husband's family business for 2 days per week.  Additionally, she also reported teaching kindergarten classes two days per week within the last 24 months.  The examiner stated that treatment records showed well-controlled symptoms of PTSD with medication and noted that her therapy was terminated by mutual agreement in May 2014.  Following a review of records and an interview with the Veteran, the VA examiner concluded that there were no symptoms of PTSD that interfered with her level of functioning in work or work-like situations.  Specifically, during the time when she worked 4 days per week (2 days at the family business and 2 days teaching kindergarten), there was no increase in her PTSD symptoms (e.g. suicidal ideation/plan or social isolation) and treatment (medication or hospitalization).  There was no information describing her work performance from her current employer; however, the records and interview describe limitations in work functioning related to physical pain and medical diagnosis.  The Veteran did not describe incidents in which her symptoms of PTSD (hypervigilance, intrusive memories, or feelings of guilt) significantly impaired her work functioning or affected her ability to function in a work-like situation.  She denied a history of suicidal intention or past suicide attempts, hallucinations, or delusions and has never required hospitalization or group treatment for symptoms of PTSD.  In other words, limitations in work functioning described in her treatment records and interview are not related to her symptoms of PTSD but are related to the symptoms of chronic pain and limited physical mobility secondary to the other multiple medical diagnosis of neck pain, rheumatoid arthritis, and primary fibromyalgia.  As such, the VA examiner concluded that the Veteran's PTSD had not and would not significantly interfere with her ability to find employment, maintain employment, and function in work or work-like settings; therefore, she would not meet criterion for unemployability secondary to symptoms of PTSD.  

In May 2015, an additional VA examiner reviewed the Veteran's claims file noted that the records showed no symptoms of PTSD that interfered with her level of functioning in work or work-like situations; therefore, the examiner opined that the Veteran would be considered employable as her symptoms of PTSD have not and will not significantly interfere with her ability to find employment, maintain employment, and functioning in work or work-like settings.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for PTSD with MDD.  

In order to warrant an increased maximum schedular 100 percent disability rating, the Veteran's PTSD with MDD must result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  Significantly, the preponderance of evidence from June 19, 2012 does not support a finding that the Veteran's service-connected psychiatric disabilities have resulted in total occupational or social impairment.  

The February 2013 VA examiner noted that the Veteran's PTSD and MDD resulted in significant symptom overlap such that it was not possible separate the different effects of each upon the Veteran's overall functional impairment, which was identified as occupational and social impairment with reduced reliability and productivity.  The July 2013 private physician concluded that the Veteran's psychiatric disorders resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood; notably, the private physician specifically concluded that the Veteran's symptoms warranted a 70 percent disability rating based upon her near-continuous anxiety, suspiciousness of others, interpersonal struggles, difficulty in adapting to stressful circumstances, and inability to form and maintain social relationships.  To the extent that the July 2013 private physician documented findings of symptomatology which is reflected within the rating criteria for an increased 100 percent disability rating, such as reported hallucinations, the Board finds it probative that the private physician did not conclude that such symptomatology resulted in total occupational or social impairment.  Additionally, the December 2014 VA examiner identified the Veteran's overall level of impairment as occupational and social impairment with reduced reliability and productivity; moreover, he also noted that it was impossible to differentiate the social and occupational impairment attributable to each separate psychiatric diagnosis, and stated that her PTSD had not and would not significantly interfere with her ability to find employment, maintain employment, and function in work or work-like settings.  Similarly, the May 2015 VA examiner opined that the Veteran would be considered employable with respect to her psychiatric disabilities, as her PTSD had not been shown to significantly interfere with her ability to find employment, maintain employment, and function in work or work-like settings.  

In sum, the Veteran's service-connected psychiatric symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio, supra.  Therefore, the preponderance of evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for PTSD with MDD.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.C.  Increased Rating - Right Knee Chondromalacia  

The Veteran also seeks entitlement to an increased disability rating for right knee chondromalacia currently rated as 10 percent disabling under DC 5257, for recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2015).  

Under DC 5257, slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling, moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling, and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id., DC 5257.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

Turning to the evidence of record from July 2013 to the present, VA treatment records from July 2013 contain a musculoskeletal review of systems documenting that the Veteran's knees were negative for any relevant findings.  In September 2013, June 2014, and December 2014, reviews of the musculoskeletal system found that her knees were not swollen, warm, or tender.  However, VA treatment records throughout the rating period document her chronic paroxysmal right knee pain.  

In June 2015, the Veteran was afforded a VA knee examination.  She reported intermittent right knee pain and swelling which occurred twice monthly for two days in duration, triggered by cold weather and increased physical activity, which resulted in difficulty in keeping up with daily tasks as a wife and mother.  She denied any flare ups, additional surgery, or physical therapy since her 1994 arthroscopy.  With respect to functional loss or functional impairment of the knee, including with repeated use over time, the Veteran reported difficulty kneeling or squatting.  Upon physical examination, initial range of motion findings were all normal, without objective pain.  There was no additional loss of motion upon repetition, and functional ability with repeated use over time was not significantly limited by pain, weakness, fatigability, or incoordination.  There was no localized tenderness or pain on palpation (although the examiner noted that the Veteran had tenderness to palpation in area of her tibial plateau bilateral which was likely related to fibromyalgia, rather than her right knee condition), and no objective evidence of crepitus.  Muscle strength was normal, without atrophy; there was no ankylosis and no history of recurrent subluxation or lateral instability.  The Veteran did report a history of recurrent effusion, including intermittent right knee swelling twice monthly; however, there was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, other tibial/fibular impairment, or meniscal conditions.  The examiner noted right knee post-surgical scars which were not painful or unstable or having a total surface area of greater than 39 square centimeters.  The Veteran did not report use of an assistive device for her right knee arthritis, confirmed by diagnostic studies.  Finally, the examiner concluded that the Veteran's right knee disability resulted in functional impact upon her ability to work, including limitations on long periods of standing or walking, and repeated squatting or kneeling; however, there was no limitation in terms of more sedentary types of activities.  

Given the above evidence, the Board finds the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia, status post arthroscopy.  

First, an increased disability rating in excess of 10 percent is not warranted based upon DC 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  For an increased 20 percent disability rating thereunder, the evidence must show moderate recurrent subluxation or lateral instability.  Id.  However, VA treatment records do not document any history or recurrent subluxation or lateral instability; moreover, upon VA examination in June 2015, the Veteran denied such conditions and the examiner did not document relevant findings upon physical examination.  

The Board has also considered whether the Veteran is entitled to an increased disability rating based upon limitation of motion findings under DCs 5260 or 5261.  However, upon VA examination in June 2015, the Veteran's right knee range of motion was normal, without pain; moreover, VA treatment records as a whole do not document any compensable range of motions findings as measured by a goniometer.  Therefore, DCs 5260 and 5261 are inapplicable as there is no documented limitation of motion.  The Board has also considered the Veteran's subjective reports of intermittent right knee pain, which are contemplated by the currently assigned 10 percent disability rating.  Mitchell, 25 Vet. App. 32.  

The Board has additionally considered whether an increased disability rating is warranted under alternate diagnostic codes regarding disability of the knee.  For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a , DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to her right knee condition.  Therefore, the evidence does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered whether an increased disability rating is warranted under DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the Veteran has reported a history of right knee effusion and intermittent pain, the evidence of record does not document any episodes of locking in her right knee.  Therefore, an increased disability rating is not warranted under DC 5258.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, current impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of an increased disability rating in excess of 10 percent for right knee chondromalacia, status post arthroscopy, for the entire period on appeal.  As the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected fibromyalgia, PTSD with MDD, or right knee chondromalacia that would render the schedular criteria inadequate.  The Veteran's relevant symptoms, discussed more fully above, are contemplated in the disability ratings assigned; thus, application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the relevant rating criteria; rather, he has merely disagreed with the assigned disability ratings for her level of impairment.  In other words, she did not exhibit symptomatology from her service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected fibromyalgia, PTSD with MDD, and right knee chondromalacia are considered by the schedular disability ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's service-connected disabilities include the following:  PTSD (rated as 70 percent disabling from June 19, 2012), fibromyalgia (rated as 20 percent disabling from March 17, 2011 and as 40 percent disabling from June 16, 2015), and right knee chondromalacia (rated as 10 percent disabling from April 6, 1994).  Therefore, the Veteran meets the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  

The September 2014 Board remand found that the Veteran's TDIU claim had been raised during the record, specifically by the Veteran's assertions that her service-connected PTSD prevented her from working full-time; moreover, the July 2013 private psychologist indicated that the Veteran could not endure the stress from a full-time competitive work environment and could not be expected to engage in gainful activity due to the severe level of impairment associated with her PTSD, fibromyalgia, and chronic knee pain.  

Thereafter, the Veteran submitted a formal application for increased compensation based upon unemployability in December 2014 wherein she continued to assert that she was unemployable specifically due to her service-connected PTSD.  She reported that she last worked full-time in 2009 and that her PTSD required her to work in very flexible positions, including in tech support at a family business, as a notary where she could decline appoints as needed, and as a personal care aide working with only one client.  

The March 2015 Board remand noted that the Veteran's VA psychiatric therapy was terminated in May 2014, which indicated that her PTSD symptoms might have improved.  Additionally, the Board pointed out that the December 2014 VA examiner opined regarding the Veteran's PTSD upon her employability, but failed to consider the functional impact of her service-connected major depressive disorder upon her employability.  Moreover, the Board noted that VA examinations were warranted to assess the functional impact of the Veteran's service-connected fibromyalgia and right knee chondromalacia upon her employability.  Finally, the Board also directed that the RO request financial information from the Veteran regarding her part-time employment; however, neither the Veteran nor her attorney have provided the requested information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As discussed above, the various VA examinations of record document the Veteran's reports regarding her employment history and the various opinions of several VA examiners regarding the impact of the Veteran's service-connected disabilities upon her ability to secure and follow a substantially gainful occupation.  

The June 2015 VA examiner concluded that the Veteran's fibromyalgia impacted her ability to work in that moderate or heavy physical activity may be limiting in terms of pain or fatigue exacerbation; however, there was no significant functional limitation in terms of more sedentary types of activity.  

Additionally, in June 2015, a VA examiner concluded that the Veteran's right knee disability resulted in functional impact upon her ability to work, including limitations on long periods of standing or walking, and repeated squatting or kneeling; however, there was no limitation in terms of more sedentary types of activities.  

Regarding the Veteran's service-connected psychiatric disabilities, both the February 2013 and December 2014 VA examiner identified the Veteran's overall functional impairment as occupational and social impairment with reduced reliability and productivity.  Similarly, the May 2015 VA examiner opined that the Veteran would be considered employable with respect to her psychiatric disabilities.  

To the extent that the March 2015 Board remand stated that the December 2014 VA examiner failed to consider the Veteran's diagnosed MDD with respect to its functional impact upon her employability and directed that an additional examination address that issue, it appears that the May 2015 VA examiner did not specifically address the Veteran's MDD.  However, the examiner did opine that the Veteran would be considered employable with respect to her psychiatric disabilities.  Moreover, the Board finds it probative that both the February 2013 and December 2014 VA examiners concluded that it was impossible to differentiate the social and occupational impairment attributable to each of the Veteran's separate psychiatric diagnoses.  As such, any occupational impairment discussed by the examiners with respect to PSTD is also attributed to her service-connected MDD.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, no further remand is warranted, as the Veteran has not been found to be unemployable as a result of any of her service-connected psychiatric disorders.  

The Board has considered the Veteran's own statements asserting that she is unemployable due to psychiatric disabilities, specifically, that her condition requires flexible employment including at a family business; however, insofar as the Veteran's statements assert an expert opinion as to whether her service-connected PTSD completely precludes her ability to secure or follow a substantially gainful occupation, they are less probative than the objective expert medical findings of the VA examiners discussed above.  See Jandreau, supra.  Indeed, the assigned 70 percent disability rating currently in effect for PTSD with MDD recognizes significant occupational impairment resulting from the Veteran's psychiatric disabilities.  

In conclusion, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities preclude her from following or securing a substantially gainful occupation.  To the extent that some functional impact was noted as a result of her service-connected fibromyalgia and right knee chondromalacia, the June 2015 VA examiners specifically found that there was no functional limitation with respect to sedentary activities.  

As such, a schedular TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

An increased disability rating in excess of 20 percent for fibromyalgia prior to June 16, 2015, and in excess of 40 percent thereafter, is denied.  

An initial disability rating in excess of 70 percent for PTSD with MDD is denied.  

An increased disability rating in excess of 10 percent for right knee chondromalacia, status post arthroscopy, is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


